Citation Nr: 9904361	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  92-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently assigned a 30 percent evaluation.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




REMAND

The veteran had active service from September 1970 to April 
1972, from September 1977 to September 1981, and from June 
1982 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1991.  The case has been previously remanded in July 
1994 and April 1995.  In addition, in February 1997, the 
Board found that new and material evidence to reopen a 
previously denied claim for service connection for a back 
disorder had been presented, and, thus, the claim was 
reopened.  That issue and the issue of entitlement to an 
increased rating for bipolar disorder were remanded to the RO 
for additional development at that time.  

Although in the February 1997 remand, it was noted that the 
veteran had failed to report, without good cause, for 
examinations scheduled in connection with his claim, a closer 
review of the file discloses that the notices to report for 
the examinations were not sent to the correct address of 
record.  In this regard, the veteran notified the VA of his 
change of address in February 1996, and, although he reported 
for other examinations scheduled at about that time, the 
evidence does not document that he was notified of all 
examinations in the same correspondence; hence, it cannot be 
assumed, based on the evidence of record, that the veteran 
received notification of the examinations for which he did 
not report.  It also appears that the February 1997 Board 
decision and remand may have been sent to the previous 
address.  In addition, although the address to which notices 
to report for examinations scheduled in July 1998 is not of 
record, the August 1998 supplemental statement of the case 
was sent to his previous address.  Consequently, the veteran 
has not received official notification of any of these 
actions.  See 38 C.F.R. § 3.1(q) (1998) (Notice means written 
notice sent to a claimant at his or her latest address of 
record.).  This due process deficiency must be rectified.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).   

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  Copies of all correspondence and 
documents sent to the veteran's previous 
address after his February 1996 notice of 
change of address was received, to 
particularly include the Board decision 
and remand dated in February 1997, and the 
supplemental statement of the case dated 
in August 1998, should be sent to the 
veteran at his latest address of record. 

2.  The veteran should be scheduled for 
VA psychiatric and physical (orthopedic) 
examinations to determine the current 
status of his service-connected bipolar 
disorder, and whether he has a current 
back disorder related to service.  
Notification of the scheduled 
examinations should be sent to the 
veteran at his latest address of record, 
and should include notification of the 
consequences of failure to report for the 
examination, i.e., that if a veteran 
fails to report, without good cause, for 
an examination scheduled in conjunction 
with a reopened claim, or a claim for 
increase, the claim shall be denied.  
38 C.F.R. § 3.655 (b) (1998).  

3.  The psychiatric examination should 
ascertain the manifestations and severity 
of his service-connected bipolar 
disorder, and the resulting level of 
functional impairment.  Consideration 
must also be given to the criteria set 
forth in the rating schedule, and the 
examiner must be furnished the claims 
file prior to the examination, as well as 
a copy of this remand, and of the current 
rating criteria for rating mental 
disorders.  All pertinent findings should 
be reported in detail, and the examiner 
should provide an assessment of the 
veteran's Global Assessment of 
Functioning (GAF), with an explanation of 
the meaning and significance of the 
assigned value.  It is requested that the 
examiner document the presence or absence 
of every element contained in the rating 
criteria.

4.  The physical examination should 
result in a determination as to whether 
the veteran has a current low back 
disorder, and, if so, whether any such 
disorder is etiologically related to back 
complaints and abnormal findings noted in 
service, particularly the suspected 
discogenic pain noted in January 1985.  
The claims folder must be provided to the 
examiner prior to the examination, for a 
review of the relevant medical history.  
The complete rationale for all 
conclusions reached should be set forth 
in detail, as such is essential for the 
Board's determination.

5.  The veteran is informed that he may 
submit additional evidence and argument 
in support of his claim. See Quarles, 
supra.   

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  

7.  After completion of the requested 
development, the case should be reviewed 
by the originating agency, with 
consideration to both the new and old 
psychiatric criteria.

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
again remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


